Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Examination
	Claims 1-20 are pending and currently under examination.
	Applicant claims a composition that comprises a flexible capsule that comprises a moisturizer, wherein the flexible capsules comprise a flexible shell that consists of a cellulose.  The moisturizers include salts of pyrrolidone carboxylic acid as well as others such as hyaluronic acid and glycerin.  Two moisturizers may be provided either together in the same capsule, in different capsules or may not be encapsulated.  The composition may also contain polyquaternium, surfactants, emollients, thickeners and fragrances which may or may not be encapsulated.  The capsules may form part of a body wash, have a mean diameter of 200-700 nm and comprise cellulose or cellulose derivatives.  
	This action is made non-final in order to address the priority claims as
they pertain to the currently claimed celluloses/cellulose derivatives and salts.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional

application and in the later-filed application must be sufficient to comply with the
requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112,
except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 14/702615 (hereinafter '615), 14/072,926 (hereinafter '926), 62/293,703 (hereinafter '703), 61/769,758 (hereinafter '758) and 61/722,870 (hereinafter '870), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the '615 application fails to provide support for the following limitations of claim 1 , as well as claims 2-20 which depend directly or indirectly therefrom: cellulose, methyl cellulose, ethyl methyl cellulose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose, hydroxyethyl cellulose, ethyl hydroxyethyl cellulose and a cellulose ester.
The '615 application further fails to provide support for the following limitations of
claim 9: sol-gel.
The '615 application also fails to provide support for the entirety of claims 11, with the exception of amino acids, 1,2,6-hexanetriol, hyaluronic acid, salts of pyrrolidone carboxylic acid, sorbitol and urea.
Thus, claims 1-20 are not entitled to the filing date of the prior application and the effective filing date for these claims will be deemed to be 02/10/2017.
Terminal Disclaimer
010/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from co-pending application 16/114577 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the
claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter
of the various claims was commonly owned at the time any inventions covered therein
were made absent any evidence to the contrary. Applicant is advised of the obligation
under 37 CFR 1 .56 to point out the inventor and invention dates of each claim that was
not commonly owned at the time a later invention was made in order for the examiner to
consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C.
102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Cohen (US 2014/0127275 A1, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cohen teach providing a composition that contains additional agents which include moisturizing agents, such as hyaluronic acid, which are encapsulated in cellulose derived capsules, or which may also be nonencapsulated (para [0014], [0027]-[0028], [0113], [0224 ]-[0225] ). Cohen teach that these capsules may be flexible, have a diameter of about 200 nm to about 700 nm and further teach that the cellulose derived capsule is comprised of a cellulose derivative, such as hydroxypropylcellulose (para [0067]-[0069], [0223], [0224], [0222]-[0223]). Cohen makes clear that in certain embodiments, the transitional phrase "comprising" may be replaced with "consisting of" (para [0475]). Cohen teaches that the additional agents may be present at between 0.0001 % to about 99.9% (w/v) and may contain multiple additional agents, being encapsulated or not encapsulated, thus providing overlapping percentages of amounts of the moisturizing containing capsules with those amounts required by claims 2-4 (para [0014]). Cohen further teach that these additional ingredients comprise moisturizers (plural) and that the additional ingredients may be combined together with other agents into the same capsule (or not), thus rendering obvious claims 5-7, which require providing two moisturizers in the same capsule or in different capsules because such is easily envisaged from this disclosure (para [0014], [0028], [0070]). The composition of which the encapsulated moisturizer is part may be a shampoo, a conditioner, a soap, a gel, a hand sanitizer, a cream, a spray, a mousse, a lotion, a hair spray product an arachnid/insect repellent or a medicinal product (para [0003], [0022]-[0033], [0051], [0055]). The composition may also contain polyquaterniums, surfactants, film formers, emollients, thickening agents, soap bases, polymers and fragrances which may or may not be encapsulated (para [0008], [0015], [0031], [0070], [0072]).
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Cohen teaches the cellulose derived capsules encapsulating moisturizers as discussed above, but fail to specifically exemplify microcapsules that have a shell that consists of hydroxypropyl cellulose, and fail to exemplify a composition with the claimed components in the claimed percentages. The teachings of Cohen cures these deficits.
Finding of prima facie obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art at the
time of the invention by Applicant to provide a capsule which has a shell that consists of
hydroxypropyl cellulose based upon the teachings of Cohen  that in certain embodiments consisting of can be used instead of comprising to describe
components that follow the transitional phrase. Furthermore, a shell made from
hydroxypropyl cellulose or other cellulose derivative would have been easily envisaged
based upon these components making up the very small list of components that make
up the capsule wall. Additionally, based upon the teachings of Cohen, it would have been obvious to fill these capsules, with a moisturizer in order to provide the composition with moisturizing properties. Based upon the teachings of Cohen, it would also have been obvious to encapsulate the moisturizers within the same capsule or different capsules or to leave one moisturizer nonencapsulated.
Regarding the percentages of moisturizer filled cellulose derived capsules in
the composition, a prima facie case of obviousness necessarily exists when the prior art
range overlaps or touches a claimed range, such as in the instant rejection. MPEP §
2144.05. Regarding the percentage of each moisturizer in the mixture, as claim 8 permits a wide range of ratios of first to second moisturizer in the mixture, including 1:1 ratio, it would have been obvious to provide two moisturizers in a 1:1 ratio. 
Regarding the inclusion of a surfactant, a polyquaternium, a moisturizer, an
emollient, a thickener, a fragrance, a film former, a polymer, such as a polyquaternium and a soap base, inclusion of each of these ingredients would have been obvious based upon the specific teachings in Cohen to do so. Furthermore, inclusion of the moisturizer containing cellulose derived capsules in a composition such as a shampoo, conditioner, body wash, etc., would have been obvious based upon Cohen suggesting that the
composition containing these additional additives is one of these types of compositions.
Therefore, the claimed invention would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made because the prior art is fairly
suggestive of the claimed invention.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Cohen (US 2014/0127275 A1, of record) as applied to claims 1-8 and 10-20 above, and further in view of Traynor (US 2008/0317795 A1, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cohen suggest the composition of claims 1-8 and 10-20 as discussed above. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Cohen suggest the composition of claims 1-8 and 10-20 as discussed above, but fails to specifically teach the use of sol-gel capsules.  The teachings of Traynor help to cure this deficit. 
Traynor teach personal use compositions that contain sol-gel capsules which encapsulate an additive, such as a moisturizer, which are suitable for applying topically (abstract, para [0004], [0010], [0015]-[0016]).
Finding of prima facie obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art at the
time of the invention by Applicant to provide the sol-gel capsule Traynor for encapsulating one of the active listed within Cohen based upon the teachings of Traynor to encapsulates such additives and for their topical use.  An ordinarily skilled artisan would have had a reasonable expectation of success in doing so based upon the explicit teachings of Traynor to do so.
Therefore, the claimed invention would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made because the prior art is fairly
suggestive of the claimed invention.
Response to Arguments
Based upon the aforementioned terminal disclaimer being accepted, the obviousness-type double patenting rejection regarding co-pending application 16/114577 is deemed no longer applicable.  Therefore, both of these obviousness-type double patenting rejections are withdrawn. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L BRANSONExaminer, Art Unit 1616           
                                                
/JOHN PAK/Primary Examiner, Art Unit 1699